DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/16/2021 has been entered. Claims 1-16 remain pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-16 have been considered but are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding claim 1, the references Wato and Whiteley are analogous, combinable, and teach all recited features of the limitation, “a thermoelectric element fixed in contact with both the on-board camera and the window in the aperture portion.”
Wato describes a camera on a vehicle that utilizes a thermally conductive element to transfer heat from the camera. Paragraphs 30 and 60 of the specification cites, “The first thermally conductive member 14 is provided being in contact with the housing 114 and the windshield 2 in the opening 12a formed in the bracket 12… according to the present embodiment, the heat of the camera module 111 is dissipated via the first thermally conductive member” and figure 2 illustrates the thermally conductive member contacting both the camera a [thermally conductive member] fixed in contact with both the on-board camera and the window in the aperture portion.”
Whiteley describes a thermally conductive element to transfer heat. Paragraphs 106 and 113 of the specification cites, “The controller 32 also determines the amount of the current to supply to the cooling element 24 in order for the cooling element to be set at a particular temperature, known as the cooling temperature. The controller 32 can control the current by adjusting a variable resistor or a rheostat disposed between a power source 36 and the cooling element 24. The cooling temperature can be varied while cooling is taking place, until the temperature of the tissue or organ surface reaches a target temperature… The cooling element 24 is a thermoelectric device which uses the Peltier effect. The thermoelectric device may, for example, be a thermocycler, single stage, or multistage device. The thermoelectric device is a sandwich structure, with a first conductive material 40 being covered on both sides by a second conductive material 38. A positive electrode 42 and a negative electrode 44 protrude from one of the layers of second material 38 for receiving current from the power source.” Therefore Whiteley teaches “a thermoelectric element.”
All of the above references are analogous in the field of thermally conductive elements. Furthermore, when these references are taken together in combination, the above described feature is taught. One of ordinary skill would recognize that the teaching of Whiteley regarding the active thermally conductive element to cool a surface would be able to be combined with the teaching of Wato regarding using a thermally conductive element to cool a camera, so that the design of the thermal member of Wato is made electronically active according to the teachings of Whiteley. While Examiner notes applicant’s argument that the environments in which the 
35 U.S.C. 112(f) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1, limitation “a control device that is configured to execute” has support found in specification paragraph 12 and is disclosed as “a control device 6 provided in an interior of the on-board camera 1 includes a plate-form control circuit substrate that includes a commonly known microcomputer centered on a CPU (central processing unit), a ROM (read-only memory) , and a RAM (random access memory).”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wato (US 20160119509) (hereinafter Wato) in view of Whiteley et al. (US 20190254866) (hereinafter Whiteley).
Regarding claim 1, Wato teaches An on-board camera device, comprising: 
an on-board camera including a camera module that is configured to capture an ahead image of a vehicle and 
a control device that is configured to execute a recognition process of recognizing a situation in a periphery of the vehicle based on an image captured using the camera module (see Wato paragraph 25 regarding camera and control board for imaging and recognizing conditions ahead of vehicle); 
a bracket that fixes the on-board camera to a window of the vehicle and has an aperture portion through which the on-board camera and the window are opposed in a state wherein the on-board camera is fixed to the window (see Wato figure 2 and paragraph ; and 
a [thermally conductive member] fixed in contact with both the on-board camera and the window in the aperture portion (see Wato paragraph 30 and figures 1 and 2 regarding thermally conductive member in contact with camera and window in the opening intended to transfer heat from camera to windshield)
However, Wato does not explicitly teach that the thermally conductive member is a thermoelectric member as needed for the limitations of claim 1. 
Whiteley, in a similar field of endeavor, teaches a thermoelectric element fixed in contact with both the on-board camera and the window in the aperture portion (see Whiteley paragraph 113 and figure 7 regarding thermoelectric device using Peltier effect where a target monitored surface is cooled and heat is transferred from that surface to the other side of device- in combination with Wato, the thermally conductive member may be replaced by the thermoelectric device as an active component that improves the efficacy of thermal transfer from camera to windshield).
wherein the thermoelectric element is configured to control transfer of heat between the on-board camera and the window, through the thermoelectric element, based on an amount of electric energy supplied to the thermoelectric element (see Whiteley paragraph 113 and figure 7 regarding thermoelectric device using Peltier effect where a target monitored surface is cooled and heat is transferred from that surface to the other side of device and paragraph 106 regarding temperature transfer based on amount of current applied to thermoelectric element- in combination with Wato, the thermally conductive member may be .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Wato to include the teaching of Whiteley by incorporating the thermoelectric cooling element of Whiteley in the place of the thermally conductive member. One of ordinary skill would recognize that the active heat transfer of Whiteley provides an alternative, faster method of cooling than passive heat transfer as a matter of an obvious design choice between passive or active cooling, and that Wato and Whiteley are analogous in the field of thermally conductive components designed to cool a surface to a target temperature. 
One would be motivated to combine these teachings in order to provide teachings relating to cooling devices and components thereof (see Whiteley paragraph 1). 
Regarding claim 2, the combination of Wato and Whiteley teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Wato and Whiteley teaches wherein the thermoelectric element comprises a multiple of thermoelectric element components stacked on each other, wherein each of the multiple of thermoelectric element components is a respective thermoelectric device that is configured to control transfer of heat between the on-board camera and the window. (see Whiteley paragraph 113 and figure 7 regarding thermoelectric device configured as multiple components stacked on each other- each component is an element component of a thermoelectric device).  
One would be motivated to combine these teachings in order to provide teachings relating to cooling devices and components thereof (see Whiteley paragraph 1). 
Regarding claim 3, the combination of Wato and Whiteley teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Wato and Whiteley teaches wherein the thermoelectric element comprises a first thermoelectric element component and a second thermoelectric element component, and the first thermoelectric element component is disposed on an inner side of the aperture portion with respect to the second thermoelectric element component (see Wato paragraphs 30 and 31 and figure 2 regarding first and second thermally conductive members where first member is inside the opening and the second surrounds it- in combination with Whiteley, the thermoelectric component may be arranged as that of Wato with two of them where one is inside the opening and the other around it).  
each of the first thermoelectric element component and the second thermoelectric element component is a respective thermoelectric device that is configured to control transfer of heat between the on-board camera and the window (see Whiteley paragraph 113 and figure 7 regarding thermoelectric device using Peltier effect where a target monitored surface is cooled and heat is transferred from that surface to the other side of device- in combination with Wato, the thermally conductive member may be replaced by the thermoelectric device as an active component that improves the efficacy of thermal transfer from camera to windshield).
Regarding claim 4, the combination of Wato and Whiteley teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Wato and Whiteley teaches further comprising a temperature sensor that detects a temperature of the on-board camera (see Wato paragraph 38 regarding temperature sensor for camera), 
wherein the control device is configured to acquire the temperature of the on-board camera from the temperature sensor, determine whether or not the acquired temperature of the on-board camera is equal to or lower than a first threshold, and control the thermoelectric element based on determining whether the acquired temperature of the on-board camera is lower than the first threshold (see Whiteley paragraph 93 regarding thermoelectric device detecting surface temperature against a threshold, activating when temperature is greater than a threshold, deactivating when the temperature is equal to or below threshold- in combination with Wato, the surface detected may be the on board camera so that when the camera temperature is above threshold, the thermoelectric device transfers heat from it to the windshield until the temperature is at desired range).
One would be motivated to combine these teachings in order to provide teachings relating to cooling devices and components thereof (see Whiteley paragraph 1). 
Regarding claim 5, the combination of Wato and Whiteley teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Wato and Whiteley teaches wherein the control device is configured to cause heat to be transferred from the on-board camera to the window based on the temperature of the on-board camera being determined to be equal to or greater than the first threshold, and control the thermoelectric element so as to restrict an amount of heat transfer that occurs via the thermoelectric element for a certain period based on determining that the temperature of the on-board camera is lower than the first threshold (see Whiteley paragraph 93 regarding thermoelectric device detecting surface temperature against a threshold, activating when temperature is greater than a threshold, deactivating when the temperature is equal to or below threshold- in combination with Wato, the .  
One would be motivated to combine these teachings in order to provide teachings relating to cooling devices and components thereof (see Whiteley paragraph 1). 
Regarding claim 8, the combination of Wato and Whiteley teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Wato and Whiteley teaches wherein the thermoelectric element comprises a first thermoelectric element component and a second thermoelectric element component, and the first thermoelectric element component is disposed on an inner side of the aperture portion with respect to the second thermoelectric element component (see Wato paragraphs 30 and 31 and figure 2 regarding first and second thermally conductive members where first member is inside the opening and the second surrounds it- in combination with Whiteley, the thermoelectric component may be arranged as that of Wato with two of them where one is inside the opening and the other around it).  
Regarding claim 9, the combination of Wato and Whiteley teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Wato and Whiteley teaches comprising a temperature sensor that detects a temperature of the on-board camera (see Wato paragraph 38 regarding temperature sensor for camera), 
wherein the control device is configured to acquire the temperature of the on-board camera from the temperature sensor, determine whether or not the acquired temperature of the on-board camera is equal to or lower than a first threshold, and control the thermoelectric element based on determining whether the acquired temperature of the on-board camera is lower than the first threshold (see Whiteley paragraph 93 regarding thermoelectric device detecting surface temperature against a threshold, activating when temperature is greater than a threshold, deactivating when the temperature is equal to or below threshold- in combination with Wato, the surface detected may be the on board camera so that when the camera temperature is above threshold, the thermoelectric device transfers heat from it to the windshield until the temperature is at desired range).
One would be motivated to combine these teachings in order to provide teachings relating to cooling devices and components thereof (see Whiteley paragraph 1). 
Regarding claim 10, the combination of Wato and Whiteley teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Wato and Whiteley teaches comprising a temperature sensor that detects a temperature of the on-board camera (see Wato paragraph 38 regarding temperature sensor for camera), 
wherein the control device is configured to acquire the temperature of the on-board camera from the temperature sensor, determine whether or not the acquired temperature of the on-board camera is equal to or lower than a first threshold, and control the thermoelectric element based on determining whether the acquired temperature of the on-board camera is lower than the first threshold (see Whiteley paragraph 93 regarding thermoelectric device detecting surface temperature against a threshold, activating when .
One would be motivated to combine these teachings in order to provide teachings relating to cooling devices and components thereof (see Whiteley paragraph 1). 
Regarding claim 11, the combination of Wato and Whiteley teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Wato and Whiteley teaches wherein the control device is configured to cause heat to be transferred from the on-board camera to the window based on the temperature of the on-board camera being determined to be equal to or greater than the first threshold, and control the thermoelectric element so as to restrict an amount of heat transfer that occurs via the thermoelectric element for a certain period based on determining that the temperature of the on-board camera is lower than the first threshold (see Whiteley paragraph 93 regarding thermoelectric device detecting surface temperature against a threshold, activating when temperature is greater than a threshold, deactivating when the temperature is equal to or below threshold- in combination with Wato, the surface detected may be the on board camera so that when the camera temperature is above threshold, the thermoelectric device transfers heat from it to the windshield until the temperature is at desired range. Whiteley describes a deactivation threshold, where the device deactivates when temperature is equal to or below threshold, but this is just a matter of perspective which also necessarily describes an activation threshold where the device activates when the temperature is equal to or above the activation threshold).  

Regarding claim 12, the combination of Wato and Whiteley teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Wato and Whiteley teaches wherein the control device is configured to cause heat to be transferred from the on-board camera to the window based on the temperature of the on-board camera being determined to be equal to or greater than the first threshold, and control the thermoelectric element so as to restrict an amount of heat transfer that occurs via the thermoelectric element for a certain period based on determining that the temperature of the on-board camera is lower than the first threshold (see Whiteley paragraph 93 regarding thermoelectric device detecting surface temperature against a threshold, activating when temperature is greater than a threshold, deactivating when the temperature is equal to or below threshold- in combination with Wato, the surface detected may be the on board camera so that when the camera temperature is above threshold, the thermoelectric device transfers heat from it to the windshield until the temperature is at desired range. Whiteley describes a deactivation threshold, where the device deactivates when temperature is equal to or below threshold, but this is just a matter of perspective which also necessarily describes an activation threshold where the device activates when the temperature is equal to or above the activation threshold).  
One would be motivated to combine these teachings in order to provide teachings relating to cooling devices and components thereof (see Whiteley paragraph 1). 
Claims 6-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wato (US 20160119509) (hereinafter Wato) in view of Whiteley et al. (US 20190254866) (hereinafter Whiteley), further in view of Hoke et al. (US 20160052366) (hereinafter Hoke).
Regarding claim 6, the combination of Wato and Whiteley teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Wato and Whiteley teaches cause, by controlling the amount of electric energy supplied to the thermoelectric element, heat to be transferred from the on-board camera to the window via the thermoelectric element based on determining that the temperature of the on-board camera is equal to or greater than the first threshold (see Whiteley paragraph 93 regarding thermoelectric device detecting surface temperature against a threshold, activating when temperature is greater than a threshold, deactivating when the temperature is equal to or below threshold- in combination with Wato, the surface detected may be the on board camera so that when the camera temperature is above threshold, the thermoelectric device transfers heat from it to the windshield until the temperature is at desired range. Whiteley describes a deactivation threshold, where the device deactivates when temperature is equal to or below threshold, but this is just a matter of perspective which also necessarily describes an activation threshold where the device activates when the temperature is equal to or above the activation threshold), and 
However, the combination of Wato and Whiteley does not explicitly teach fogging detection as needed for the limitations of claim 6. 
Hoke, in a similar field of endeavor, teaches wherein the control device is configured to: 
detect fogging of the window based on an image captured by the camera module (see Hoke paragraph 31 regarding fogging detection camera),
control the thermoelectric element so as to restrict an amount of heat transfer that occurs for a certain period based on detecting the fogging (see Hoke paragraph 35 and table 1 regarding a wait time before activating a heated windshield when wipers are on, meaning that if fogging is detected during this wait time, there will be a wait time before anti fogging measures are implemented. In combination with Wato and Whiteley, which teaches that the heat transferred from the camera to the windshield aids in defogging, there may be a wait time so that no active heat transfer occurs for a certain period when the fogging is detected).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Wato and Whiteley to include the teaching of Hoke by incorporating the image capture fogging detection in a vehicle environment to the vehicle environment and camera heat transfer system of Wato. One of ordinary skill would recognize that the teachings of Hoke are desirously applicable and analogous to the environment of Wato, where a camera facing a window may be subject to occasional fogging.
One would be motivated to combine these teachings in order to provide teachings relating to a windshield defogging system that automatically compensates for air circulation system operating parameters and changes in environmental conditions to provide optimized windshield defogging performance (see Hoke paragraph 1).
Regarding claim 7, the combination of Wato and Whiteley teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.

Hoke, in a similar field of endeavor, teaches comprising a vehicle interior temperature sensor that detects an interior temperature of the vehicle, wherein the control device is configured to acquire the interior temperature of the vehicle from the vehicle interior temperature sensor, and control the thermoelectric element based on the temperature of the on-board camera and the interior temperature of the vehicle (see Hoke paragraph 7 regarding internal temperature sensor used in detecting fogging and paragraph 35 and table 1 regarding a wait time before activating a heated windshield when wipers are on, meaning that if fogging is detected during this wait time, there will be a wait time before anti fogging measures are implemented. In combination with Wato and Whiteley, which teaches that the heat transferred from the camera to the windshield aids in defogging, there may be a wait time so that no active heat transfer occurs for a certain period when the fogging is detected- this controls the device based on both internal temperature and the camera temperature).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Wato and Whiteley to include the teaching of Hoke by incorporating the internal temperature sensor as part of a greater image capture fogging detection in a vehicle environment to the vehicle environment and camera heat transfer system of Wato. One of ordinary skill would recognize that the teachings of Hoke are desirously applicable and analogous to the environment of Wato, where a camera facing a window may be subject to occasional fogging, and this includes the incorporation of a vehicle internal temperature sensor. As such, in combination, the control process accounts for both the 
One would be motivated to combine these teachings in order to provide teachings relating to a windshield defogging system that automatically compensates for air circulation system operating parameters and changes in environmental conditions to provide optimized windshield defogging performance (see Hoke paragraph 1).
Regarding claim 13, the combination of Wato and Whiteley teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Wato and Whiteley teaches cause, by controlling the amount of electric energy supplied to the thermoelectric element, heat to be transferred from the on-board camera to the window via the thermoelectric element based on determining that the temperature of the on-board camera is equal to or greater than the first threshold (see Whiteley paragraph 93 regarding thermoelectric device detecting surface temperature against a threshold, activating when temperature is greater than a threshold, deactivating when the temperature is equal to or below threshold- in combination with Wato, the surface detected may be the on board camera so that when the camera temperature is above threshold, the thermoelectric device transfers heat from it to the windshield until the temperature is at desired range. Whiteley describes a deactivation threshold, where the device deactivates when temperature is equal to or below threshold, but this is just a matter of perspective which also necessarily describes an activation threshold where the device activates when the temperature is equal to or above the activation threshold), and 
However, the combination of Wato and Whiteley does not explicitly teach fogging detection as needed for the limitations of claim 13. 
wherein the control device is configured to: 
detect fogging of the window based on an image captured by the camera module (see Hoke paragraph 31 regarding fogging detection camera),
control the thermoelectric element so as to restrict an amount of heat transfer that occurs for a certain period based on detecting the fogging (see Hoke paragraph 35 and table 1 regarding a wait time before activating a heated windshield when wipers are on, meaning that if fogging is detected during this wait time, there will be a wait time before anti fogging measures are implemented. In combination with Wato and Whiteley, which teaches that the heat transferred from the camera to the windshield aids in defogging, there may be a wait time so that no active heat transfer occurs for a certain period when the fogging is detected).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Wato and Whiteley to include the teaching of Hoke by incorporating the image capture fogging detection in a vehicle environment to the vehicle environment and camera heat transfer system of Wato. One of ordinary skill would recognize that the teachings of Hoke are desirously applicable and analogous to the environment of Wato, where a camera facing a window may be subject to occasional fogging.
One would be motivated to combine these teachings in order to provide teachings relating to a windshield defogging system that automatically compensates for air circulation system operating parameters and changes in environmental conditions to provide optimized windshield defogging performance (see Hoke paragraph 1).
Regarding claim 14, the combination of Wato and Whiteley teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Wato and Whiteley teaches cause, by controlling the amount of electric energy supplied to the thermoelectric element, heat to be transferred from the on-board camera to the window via the thermoelectric element based on determining that the temperature of the on-board camera is equal to or greater than the first threshold (see Whiteley paragraph 93 regarding thermoelectric device detecting surface temperature against a threshold, activating when temperature is greater than a threshold, deactivating when the temperature is equal to or below threshold- in combination with Wato, the surface detected may be the on board camera so that when the camera temperature is above threshold, the thermoelectric device transfers heat from it to the windshield until the temperature is at desired range. Whiteley describes a deactivation threshold, where the device deactivates when temperature is equal to or below threshold, but this is just a matter of perspective which also necessarily describes an activation threshold where the device activates when the temperature is equal to or above the activation threshold), and 
However, the combination of Wato and Whiteley does not explicitly teach fogging detection as needed for the limitations of claim 14. 
Hoke, in a similar field of endeavor, teaches wherein the control device is configured to: 
detect fogging of the window based on an image captured by the camera module (see Hoke paragraph 31 regarding fogging detection camera),
control the thermoelectric element so as to restrict an amount of heat transfer that occurs for a certain period based on detecting the fogging (see Hoke paragraph 35 and table 1 .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Wato and Whiteley to include the teaching of Hoke by incorporating the image capture fogging detection in a vehicle environment to the vehicle environment and camera heat transfer system of Wato. One of ordinary skill would recognize that the teachings of Hoke are desirously applicable and analogous to the environment of Wato, where a camera facing a window may be subject to occasional fogging.
One would be motivated to combine these teachings in order to provide teachings relating to a windshield defogging system that automatically compensates for air circulation system operating parameters and changes in environmental conditions to provide optimized windshield defogging performance (see Hoke paragraph 1).
Regarding claim 15, the combination of Wato and Whiteley teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
However, the combination of Wato and Whiteley does not explicitly teach an interior temperature sensor as needed for the limitations of claim 15. 
Hoke, in a similar field of endeavor, teaches comprising a vehicle interior temperature sensor that detects an interior temperature of the vehicle, wherein the control device is configured to acquire the interior temperature of the vehicle from the vehicle interior temperature sensor, and control the thermoelectric element based on the temperature of the on-board camera and the interior temperature of the vehicle (see Hoke paragraph 7 regarding internal temperature sensor used in detecting fogging and paragraph 35 and table 1 regarding a wait time before activating a heated windshield when wipers are on, meaning that if fogging is detected during this wait time, there will be a wait time before anti fogging measures are implemented. In combination with Wato and Whiteley, which teaches that the heat transferred from the camera to the windshield aids in defogging, there may be a wait time so that no active heat transfer occurs for a certain period when the fogging is detected- this controls the device based on both internal temperature and the camera temperature).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Wato and Whiteley to include the teaching of Hoke by incorporating the internal temperature sensor as part of a greater image capture fogging detection in a vehicle environment to the vehicle environment and camera heat transfer system of Wato. One of ordinary skill would recognize that the teachings of Hoke are desirously applicable and analogous to the environment of Wato, where a camera facing a window may be subject to occasional fogging, and this includes the incorporation of a vehicle internal temperature sensor. As such, in combination, the control process accounts for both the camera module temperature and the internal temperature of the vehicle when controlling the system.
One would be motivated to combine these teachings in order to provide teachings relating to a windshield defogging system that automatically compensates for air circulation system operating parameters and changes in environmental conditions to provide optimized windshield defogging performance (see Hoke paragraph 1).
Regarding claim 16, the combination of Wato and Whiteley teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
However, the combination of Wato and Whiteley does not explicitly teach an interior temperature sensor as needed for the limitations of claim 16. 
Hoke, in a similar field of endeavor, teaches comprising a vehicle interior temperature sensor that detects an interior temperature of the vehicle, wherein the control device is configured to acquire the interior temperature of the vehicle from the vehicle interior temperature sensor, and control the thermoelectric element based on the temperature of the on-board camera and the interior temperature of the vehicle (see Hoke paragraph 7 regarding internal temperature sensor used in detecting fogging and paragraph 35 and table 1 regarding a wait time before activating a heated windshield when wipers are on, meaning that if fogging is detected during this wait time, there will be a wait time before anti fogging measures are implemented. In combination with Wato and Whiteley, which teaches that the heat transferred from the camera to the windshield aids in defogging, there may be a wait time so that no active heat transfer occurs for a certain period when the fogging is detected- this controls the device based on both internal temperature and the camera temperature).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Wato and Whiteley to include the teaching of Hoke by incorporating the internal temperature sensor as part of a greater image capture fogging detection in a vehicle environment to the vehicle environment and camera heat transfer system of Wato. One of ordinary skill would recognize that the teachings of Hoke are desirously applicable and analogous to the environment of Wato, where a camera facing a window may be subject to occasional fogging, and this includes the incorporation of a vehicle 
One would be motivated to combine these teachings in order to provide teachings relating to a windshield defogging system that automatically compensates for air circulation system operating parameters and changes in environmental conditions to provide optimized windshield defogging performance (see Hoke paragraph 1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483